Berdon, J.,
dissenting. This was a prosecution of the defendant for possession of cocaine with intent to sell. The trial court, over the timely and forceful objection of the defendant, allowed the police officer, Alicea, to testify as to the out-of-court statement of Navarro, a coarrestee in this incident, that the cocaine belonged to the defendant. The statement was extremely incriminating hearsay that went to the very heart of the case—whether the defendant possessed the cocaine.
The majority effectively ignores the defendant’s claim under the sixth amendment to the United States con*481stitution,1 when it concludes without authority or analysis that, because Navarro’s incriminating statement was admissible, as an evidentiary matter, under the open door doctrine, its admission did not violate the defendant’s constitutional right to confront his accusers.2 This facile logic disregards United States Supreme Court precedent indicating that, even though a hearsay statement is admissible under an evidentiary exception, it is not necessarily admissible under the confrontation clause of the federal constitution. California v. Green, 399 U.S. 149, 155-56, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970); see also 2 C. McCormick, Evidence (4th Ed.) § 252.
In Ohio v. Roberts, 448 U.S. 56, 63, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), the United States Supreme Court noted that, although a literal reading of the sixth amendment would bar all hearsay, the clause was never so intended. “The historical evidence leaves little doubt, however, that the Clause was intended to exclude some hearsay .... Moreover, underlying policies support the same conclusion. The Court has emphasized that the Confrontation Clause reflects a preference for face-to-face confrontation at trial, and that a primary interest secured by [the provision] is the right of cross-examination. In short, the clause envisions a personal *482examination and cross-examination of the witness in which the accused has an opportunity, not only of testing the recollection and sifting the conscience of the witness, but of compelling him to stand face-to-face with the jury in order that they may look at him, and judge by his demeanor upon the stand and the manner in which he gives his testimony whether he is worthy of belief .... These means of testing accuracy are so important that the absence of proper confrontation at trial calls into question the ultimate integrity of the fact-finding process.” (Citations omitted; internal quotation marks omitted.) Id., 63-64.
The United States Supreme Court recently enunciated a standard for analyzing whether the admission of hearsay evidence comports with an accused’s sixth amendment right of confrontation. “Where proffered hearsay has sufficient guarantees of reliability to come within a firmly rooted exception to the hearsay rule, the Confrontation Clause is satisfied.” White v. Illinois, 502 U.S. , 112 S. Ct. 736, 738, 116 L. Ed. 2d 848 (1992).3 “The Court has applied this indicia of reliability requirement principally by concluding that certain hearsay exceptions rest upon such solid foundations that admission of virtually any evidence within them comports with the substance of the constitutional protection .... This reflects the truism that hearsay rules and the Confrontation Clause are generally designed to protect similar values . . . and stem from the same roots .... It also responds to the need for certainty in the workaday world of conducting criminal trials.” (Citations omitted; internal quotation marks omitted.) Ohio v. Roberts, supra, 66.
*483Navarro’s incriminating statement did not have “sufficient guarantees of reliability to come within a firmly rooted exception to the hearsay rule . . . White v. Illinois, supra, 738. The open door doctrine, which allows a party to introduce otherwise inadmissible evidence in order to put in proper context evidence offered by his or her opponent, is not an exception to the hearsay rule, firmly rooted or otherwise. Unlike an exception to the hearsay rule, which has been recognized precisely because it contains sufficient indicia of reliability, the open door doctrine provides no such guarantee of trustworthiness.
Indeed, Navarro’s self-serving statement is the rankest sort of hearsay, containing no semblance of reliability. As this court has noted, “courts have failed to find sufficient indicia of trustworthiness surrounding inculpatory statements made against a codefendant by a third party in police custody, to warrant their admission.” State v. Boyd, 214 Conn. 132, 139, 570 A.2d 1125 (1990). In such situations, there are “ ‘obvious motives for falsification—the very natural desire to curry favor from the arresting officers, the desire to alleviate culpability by implicating others, the enmity often generated in a conspiracy gone awry, the desire for revenge, all might lead an arrestee-declarant to misrepresent or to exaggerate the role of others in the criminal enterprise.’ ” Id., 140, quoting United States v. Sarmiento-Perez, 633 F.2d 1092, 1102 (5th Cir. 1981).
Even more importantly, Navarro’s inculpatory and unreliable statement, if believed by the jury, assured the defendant’s conviction. The open door doctrine simply cannot justify this invasion of the defendant’s constitutional rights. He cannot be held to have opened the door so wide as to invite the state to trample on his constitutional right to confront his accusers.
I would reverse the judgment and order a new trial because the admission of Navarro’s inculpatory state*484ment violated the defendant’s sixth amendment right of confrontation. I therefore would not reach the other issues discussed in the majority opinion and do not necessarily endorse the majority’s resolution of those issues.
I dissent.

 Although the defendant also claims a violation of his right of confrontation under the state constitution, I limit my discussion to the federal constitution because he has failed to provide any meaningful analysis of the issue under the state constitution. State v. Joly, 219 Conn. 234, 258 n.16, 593 A.2d 96 (1991).


 The only case cited by the majority in support of this proposition is Sanville v. State, 593 P.2d 1340, 1344 (Wyo. 1979). In a few sentences, the Sanville court concluded that evidence admitted under the open door doctrine did not violate the accused’s right of confrontation. The court offered no reasoning whatsoever for its conclusion. Furthermore, it is interesting to note that the court that decided Sanville in 1979 did not have the benefit of the United States Supreme Court’s 1980 decision on this subject in Ohio v. Roberts, 448 U.S. 56, 100 S. Ct. 2531, 65 L. Ed. 2d 489 (1980). See discussion of Roberts, infra.


 In White v. Illinois, 502 U.S. , 112 S. Ct. 736, 742, 116 L. Ed. 2d 848 (1992), the United States Supreme Court dispensed with the additional requirement, announced previously in Ohio v. Roberts, 448 U.S. 56, 63, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), that the hearsay declarant must be unavailable to testify. The government must still prove unavailability of the declarant, however, when it seeks to admit the evidence under a hearsay exception that requires that the declarant be unavailable to testify.